PER CURIAM:
We affirm the order of the District Court for the Southern District of New York which directed Harry G. Silver-stein to comply with an Internal Revenue summons and to produce the book and records of two real estate syndicates, Model City B Associates and Model City C Associates. We agree with the reasons stated by Judge Bryan in his opinion, reported at 237 F.Supp. 446 (1965). As Judge Bryan pointed out, the real estate syndicates here involved are very similar to the real estate syndicates involved in the earlier case of United States v. Silverstein, 210 F.Supp. 401 (1962), aff’d by us, 314 F.2d 789, cert. denied, 374 U.S. 807, 83 S.Ct. 1696, 10 L.Ed.2d 1031 (1963), where Judge Tyler directed this same respondent to produce the records of those syndicates.